Title: General Orders, 20 June 1776
From: Washington, George
To: 



Head Quarters, New York, June 20th 1776.
Parole Gates.Countersign Canada.


Fifty men, one Capt: two Subs: three Serjts three Corporals and one Drum to parade to morrow morning nine oClock at the Assi[s]tant Quarter Master Hughes with one weeks provision and there receive their orders from him.
Five Carpenters to be nominated by the Quarter Master General out of Col. Reeds, Col. Bailey’s and Col. Learnads Regiments to be sent to assist the Wheelwrights.
Nathaniel Powers of Capt: Bowlton’s Company and Col. Sheppards Regiment, having been tried by a Court Martial whereof Col. Parsons was President for “Desertion” was found guilty and sentenced to receive Thirty-nine Lashes. The General approves the sentence and orders it to be put in execution at the usual time and place.
